Title: To Benjamin Franklin from Alexander John Alexander, 26 July 1781
From: Alexander, Alexander John
To: Franklin, Benjamin


Dear Sir
Grenada 26th July 1781
Permit me to Introduce to your Acquaintance a very Old Friend of mine, Mr Robert Young, whose friendship I have experienced upon many Occasions, but more particularly lately, since this Island became French; when it became necessary for my friends, to Ballance by their Activity, that Improper Influence, which you know has been so much employed against me in France, & which has likewise been extended here. I own I am very anxious to make him acquainted with a man, whose Genius, & Judgement as a Philosopher, has rendered him long so Emminent; & who forced into Politicks so late in life, has made so conspicuous a figure.
Allow me to return you my most grateful thanks for the protection which I myself, & those I hold dearest in the World have constantly received from you, but Independent of Interest, I shall always consider the days I have spent at Passi, as the most pleasant of my Life. I should be too happy were it possible to pass the remainder of life in the Neighbourhood of such a Monitor, but I am afraid that is Impossible; it would even be some Consolation, could I see the most distant prospect of doing some material service to you, or yours. I am with all possible respect Dear Sir Your Most Obt & Humble Servt
A: J: Alexander
  
I am endeavouring to collect the Electrical Phenomena during the last Hurricane here which I am perswaded will give you pleasure.
 
Notation: J. Alexander, Grenada 26 July 1781.—
